COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-13-00484-CR


EX PARTE


CHRISTOPHER ANTONIO CRENSHAW


                                    ------------

    FROM THE 235TH CRIMINAL DISTRICT COURT OF COOKE COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                     ----------

      We have considered “Appellant’s Motion For Voluntary Dismissal.” The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a).    No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).

                                                   PER CURIAM


      1
       See Tex. R. App. P. 47.4.
PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 12, 2013




                               2